John P. Cohalan, Jr., J.
Motion of the defendant Doscher to dismiss the complaint for insufficiency as a matter of law, is granted.
The complaint alleges that the defendant Doscher leased to the codefendant Eker premises situate at Smithtown, New York; the defendant Doscher knew that Eker kept a vicious dog upon *644the premises; that the dog attacked the infant plaintiff and injured bim and the infant seeks damages accordingly. There is no allegation that the landlord had any control of the property or any part thereof where the dog was kept. The rule of liability that permits recovery against the owner of a dog who knows of the vicious propensities of the dog has not been extended to a landlord who leased the property to the owner of the dog. (See New York Law of Landlord and Tenant, § 184, pp. 336-338; 5 Warren, New York Negligence, p. 41; Siegel v. 1536-46 St. John’s Place Corp., 184 Misc. 1053.)
The action is severed as to the defendant Doscher and the complaint is dismissed as against him.